 
3rd AMENDMENT OF EXCLUSIVE LICENSE AGREEMENT
 
This 3rD Amendment Exclusive License Agreement (hereinafter called “Amendment”),
to be effective as of the 11th day of April, 2007, is by and between Protea
Biosciences, Inc., a Delaware corporation having its principal place of business
at 955 Hartman Run Road #210, Morgantown, WV 26507, (hereinafter referred to as
“LICENSEE”) and West Virginia University Research Corporation (hereinafter
referred to as “LICENSOR”), a nonprofit West Virginia corporation having its
principal place of business at Chestnut Ridge Research Building, 886 Chestnut
Ridge Road, PO Box 6216, Morgantown, WV 26506-6216, acting for and on behalf of
West Virginia University (“WVU”).
 
whereas, LICENSOR has developed or is developing and owns certain new
technologies defined in the Appendix to the Exclusive License Agreement;
 
whereas, LICENSEE has an exclusive option on the “Subject Technology” (as
defined in the Agreement) resulting from an Exclusive Option Agreement signed by
the Parties on 12/21/05;
 
whereas, the Parties have signed an Exclusive License Agreement on the “Subject
Technology” and have a desire to update the “Fields of Invention” by adding two
fields;
 
whereas, LICENSOR is willing to grant a new worldwide, exclusive license on the
terms set forth herein to the “Subject Technology” to LICENSEE in this
Agreement; and
 
whereas, LICENSEE desires to obtain said worldwide, exclusive, license to the
Subject Technology by the newly assigned Principal Investigator;
 
now, therefore, witnesseth, that for and in consideration of the mutual promises
and agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged, the Parties
hereto expressly agree as follows:
 
1.            The following field shall be added to the APPENDIX as APPENDIX
III:
appendix iii (subject technology iii);
field of invention—electrochemical biosensor;
principal investigator Daniel Flynn, PhD.
 
2.            The “APPENDIX” shall be amended as if the same had been originally
set forth therein as follows.
 
 
1

--------------------------------------------------------------------------------

 
 
3.            The following field shall be added to the APPENDIX as APPENDIX IV:
APPENDIX IV (SUBJECT TECHNOLOGY IV);
FIELD OF INVENTION—PHOTOLIABLE DETERGENTS;
PRINCIPAL INVESTIGATOR Aaron Timperman, PhD.
 
4.            The “APPENDIX” shall be amended as if the same had been originally
set forth therein as follows.
 
5.            The Section 1.7 shall be amended shall be amended as if the same
had been originally set forth therein as follows:
 
1.7     The term “Subject Technology” shall mean all LICENSOR technology, cell
lines, biological materials, compounds, hardware, software, know-how, methods,
documents, materials,.tests, trade secrets, Trademarks, Improvements, and all
other LICENSOR proprietary or confidential information, or intellectual property
conceived by a Principal Investigator or Principal Investigators in an amount of
greater than 50%. A Subject Technology shall be listed by Field of Invention in
the attached Appendix developed as of the Agreement Date or which are developed
during the term of this Agreement or the Exclusive Option Agreement between the
parties. The term Subject Technology shall include all inventions by the listed
Principal Investigator within the Field of Invention in the attached Appendix.
Should a Principal Investigator have more than one Field of Invention, then each
Field of Invention shall be a separate Subject Technology. Should a second
Principal Investigator have inventions within the same Field of Invention as a
first Principal Investigator, than each Principal Investigator shall have a
separate Subject Technology for the Field of Invention unless the first and
second Principal Investigators collaborated within the Field of Technology on
the invention and listed such in the disclosure to WVURC. The term Subject
Technology shall also include any United States Patent Applications and any
United States or Foreign Patents issuing thereof, together with all patents or
like protection that may in the future be granted on said Subject Technology
whether in the United States of America or any other country and all
substitutions for and divisions, continuations, continuations-in-part, renewals,
reissues, extensions and the like on said applications and patents.
 
6.     In all other respects the terms of the Agreement shall remain unchanged
and shall continue in full force and effect.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement in multiple originals by their duly authorized officers and
representatives on the respective dates shown below, but effective as of the
Agreement Date.



   
WEST VIRGINIA UNIVERSITY
   
RESEARCH CORPORATION, Licensor
           
Sign:
/s/ Bruce Sparks
         
Dated:
4-11-2007
 
Title:
Director of Technology Transfer
           
PROTEA BIOSCIENCES, INC.
   
Licensee
             
Sign:
/s/ Stephen Turner
       
Dated:
April 11, 2007
 
Title:
CEO


 
3

--------------------------------------------------------------------------------

 
 
APPENDIX III (SUBJECT TECHNOLOGY III)
FIELD OF INVENTION— ELECTROCHEMICAL BIOSENSOR
PRINCIPAL INVESTIGATOR Daniel Flynn, PhD.
 
1. Disclosure #373—Nanostructured Electrochemical Biosensor with Apatamer as
Molecular Recognition Probe.
 
 
4

--------------------------------------------------------------------------------

 
 
APPENDIX IV (SUBJECT TECHNOLOGY IV)
FIELD OF INVENTION— PHOTOLIABLE DETERGENTS
PRINCIPAL INVESTIGATOR Aaron Timperman, PhD.
 
1. Disclosure #390—Method and Design of Photoliabile Detergents for use with
Electrospray Ionization Mass Spectrometry.
 
 
5

--------------------------------------------------------------------------------

 